DETAILED ACTION
Reason for Allowance
	Claims 1-5 are allowed.
	Claims 1-5 are allowed over the references of record because none of these references disclosed or can be combined to yield the claimed invention such as “the link elements of the first conductivity type interconnecting pairs of the second body implant regions”, as recited in claims 1.  Claims 2-5 depend on allowable claim 1.
	The following is an examiner's statement of reasons for allowance: Harada et al. appears to be the closest prior art reference. However, this reference fails to teach “the link elements of the first conductivity type interconnecting pairs of the second body implant regions”. Prior art of record fails to teach or suggest to incorporate these limitations into Harada et al. to arrive at the claimed device.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811